Timlin, J.
(dissenting). I cannot bring myself into agreement with the majority opinion. I suppose it is unquestioned law and will be generally conceded that where a regulatory statute restrains, diminishes, or denies a constitutional right, such as liberty or the use and enjoyment of property, it is the duty of and within the power of the court to inquire whether such statute really subserves any public purpose, giving the legislative predicate that it does so the utmost deference. Mugler v. Kansas, 123 U. S. 623, 8 Sup. Ct. 273; State v. Redmon, 134 Wis. 89, 114 N. W. 137; Schollenberger v. Pennsylvania, 171 U. S. 1, 18 Sup. Ct. 757; Dobbins v. Los Angeles, 195 U. S. 223, 236, 25 Sup. Ct. 18; *39Allgeyer v. Louisiana, 165 U. S. 578, 17 Sup. Ct. 427. ITeuce, if a statute based solely upon the preservation of the public health purported to restrain the sale or use of an article of food known by all possessing ordinary intelligence to be wholesome and nutritious, although the article might be caviare to the “unlearned increment,” the statute would be declared void because it would in that case be apparent to the court that the law was based upon a clearly apparent error of fact on the part of the legislature as regards the relation of the law to the general public, and such law assuming to restrain liberty or interfere with the use and enjoyment of property must fall because it lacked the support which the statute must have before it can invade in any Material degree these constitutional rights. It is conceded by the circuit court and by the majority opinion, I think, that the substance here in question is wholesome and in no wise injurious to health. In any view this is established. When we come to consider such a statute which has no support as preserving the public health or the public peace, but must be upheld if at all on the ground that it is intended to protect the public against deception and fraud, many new considerations arise. First, what deceit or fraud will suffice to uphold such a statute? Will anything in conflict with the most refined ethics suffice ? Will fraud upon the public be in such case defined from the viewpoint of caveat emptor or caveat venditor, etc. ? If anything inethieal will support such a statute, and we defer in proper degree to the legislature and make the allowance for difference of opinion which we accord to that branch of the government, then there has been discovered a field in which constitutional guaranties are vain and worthless, and in which legislative activity may expend itself in fostering one commercial interest or industry at the expense of another; for trade is practically always inethieal. We would by sustaining such laws also invite into the legislative halls the struggle for industrial and commercial gain or supremacy, *40and in such case, if experience counts 'for anything, there is no doubt that the invitation would he eagerly accepted.
Without pursuing these reflections further, my opinion is that the fraud or deceit upon the public which will uphold such a statute and justify reasonable restriction of constitutional rights must be something which is recognized by law as actionable fraud. In other words, there must be damage as well as deception. To use a simple illustration: I do not think a statute imposing a penalty upon any one who sold salt not branded or designated as “chloride of sodium” or “sodium chloride” would be valid no matter what number of persons would refuse to use it under the latter name because they relished it as salt and despised it as sodium chloride. In such case, in most cases which arise, and in the instant case (unless this ground of invalidity appears on the face of the statute), the court, because of the paramount rule of constitutional law involved, must hold the regulatory statute invalid when from judicial knowledge or notice the court can see that the statute can have no such relation to the public peace, health, morals, or welfare as is requisite to uphold the encroachment upon constitutional rights. Great weight will, of course, be given to the assumed determination of this question by the legislature. All this is now elementary law, but there remains its application.
Oh. 152, Laws of 1905, an act entitled as “relating to the sale of syrups, molasses and glucose mixtures,” provided that no person should
“sell, offer or expose for sale or have in his possession with intent to sell any syrup, sugar-cane syrup, sorghum syrup, molasses or glucose, unless the same be true to the name under which it is sold, and as defined in the standards of purity for food products as adopted by the United States Department of Agriculture and unless the barrel, cask, keg, can, pail or pachage containing the same be distinctly branded or labeled with the true name of its contents as defined in the above-named standards; and no person shall sell, offer or expose for *41sale or bave in bis possession witb intent to sell any svrnp, sugar-cane syrup, sorgbum syrup, or molasses mixed witb •glucose unless the mixture he sold as and for compound glucose mixture or corn syrup, and unless tbe barrel, cask, keg, can, pail or package containing tbe same be distinctly branded •or labeled ‘Glucose Mixture1 or ‘Gorn Syrup’ in plain Gothic type,” etc.
Ob. 557, Laws of 1907, under wbicb tbe plaintiffs in error were convicted, is entitled “An act to amend secs. 1 and 2 of cb. 152, Laws of 1905, . . . relating to tbe sale of syrups, molasses, glucose mixtures and maple-syrup mixtures, and to protect tbe public health.” It amended tbe first-mentioned act to read:
“No person, firm or corporation, hy himself, officer, servant ■or agent, or as the officer, servant or agent of any other person, firm or corporation, shall sell, offer or expose for sale or bave in bis possession witb intent to sell any syrup, maple syrup, ■sugar-cane syrup, sugar syrup, refiners’ synip, sorgbum syrup, molasses or glucose, unless tbe same be true to tbe name under wbicb it is sold as defined in tbe standards of purity for food products as * * * latest promulgated by tbe United States * * * secretary of agriculture, and unless tbe barrel, cask, keg, can, pail or * * * other original container containing tbe same be distinctly branded or labeled witb tbe true name of its contents as defined in tbe above-named standards ; and no person, firm or corporation, hy himself, officer, servant or agent, or as the officer, servant or agent of any ■other person, firm or corporation, shall sell, offer or expose for ■sale, or bave in bis possession witb intent to sell any syrup, maple syrup, sugar-cane syrup, sugar syrup, refiners’ syrup, sorgbum syrup or molasses, mixed witb glucose, unless tbe * * * barrel, cask, keg, can, pail or * * * other original container, containing tbe same be distinctly branded or labeled * * * so as to plainly show the true name of each and all of the ingredients composing such mixture as follows: * * * Third. In case said mixture shall contain glucose in ■a proportion exceeding 76 per cent, hy weight, it shall he labeled and sold as * * * ‘Glucose Flavored with Refiners’ Syrup/ " etc.
*42Tbe words italicised by me in tbe act of 1905 are omitted from tbe act of 1907, tbe italicised words in tbe act of 1907" are new in that act, and tbe asterisks in tbe latter act denote tbe places where tbe words omitted from tbe act of 1905. formerly appeared.
Prior to tbe commission of tbe acts for wbicb plaintiffs in error are prosecuted, tbe United States secretary of agriculture, proceeding under tbe act of Congress of June 30, 1906,. and acting with tbe secretary of tbe treasury and tbe secretary of commerce and labor, made a decision or regulation as. follows:
“Washington, D. C., February 13, 1908.
“We have each given careful consideration to tbe labeling under tbe Pure Food Law of tbe thick viscous syrup obtained by tbe incomplete hydrolysis of the starch of corn and composed essentially of dextrose, maltose, and dextrin. In our opinion it is lawful to label this syrup as com syrup. And if to tbe corn syrup there is added a small percentage of refiners’ syrup, a product of cane, tbe mixture, in our judgment, is not misbranded if labeled ‘Corn Syrup with Cane-Flavor.’ [Signed.]”
Tbe accused at tbe time they acted were then confronted with a Wisconsin statute wbicb on its face authorized them to describe, brand, or label this substance by tbe same name-by wbicb it was lawfully known in interstate commerce and to sell and deal in it within tbe state under that name, viz.,, “Corn Syrup.” Indeed, tbe statute went further, and required them to designate this substance as corn syrup-, at least after tbe latest promulgation of tbe secretary of agriculture on February 13, 1908. But by that part of tbe statute of' 1907 following tbe first semicolon, that substance wbicb in its unmixed condition may or must be called “corn syrup”' under tbe precedent portion of tbe same act, must when mixed with other designated substances be called “glucose.” Would not such a statute rather authorize deception than prevent it ?' Does tbe statute not carry with it tbe inference that tbe leg*43islative object is to prevent or make difficult sales of tbe mixture by giving this substance in the mixture a different name-from that given by the statute to it while it is in an nnmixed condition ? In the simple, says the statute, it shall be called and known as corn syrup; in the compound, the same substance shall be labeled glucose. The law either authorizes a. false and misleading designation of the substance in the first, place or it prohibits the use of a proper and lawfully authorized designation in the second place. It must be the latter because the term “corn syrup” is truly descriptive of the substance in question by reference to its origin and its appearance to the eye, and because by that portion of the statute in question preceding the first semicolon this substance may and perhaps must be so designated in interstate commerce as' well as in intrastate commerce. The one name is composed of German and Latin derivatives and identifies the substance-by two of its qualities, origin and appearance. The other name is Greek and identifies the substance by one of its qualities, sweetness. But the former term has been legalized as a name for the nnmixed substance and remains so legalized. When the statute in question was enacted the legislature so> framed the first part of tbe statute that the name by which this substance was known or should become known in interstate commerce under the rulings of the secretary of agriculture should also be the lawful name by which the substance should be known in the internal commerce of the state. This; part of the statute, considered with the order of the United States secretary of agriculture of 1908, establishes, therefore,, that designating the substance in question by the words “corn syrup” does not deceive. In the nature of things it could not deceive or defraud to describe one ingredient of a mixture by its proper, legal, and authorized name which it bore before-being put into the mixture. The legislature did not determine that this was a false description, because it had before-the amendatory act of 1907 and in and by the latter act an-*44thorized the use of these words to designate the substance in •question. That the legislature did not by this act of 1907 intend protection against fraud or deception is also apparent from the title thereof, wherein it is stated that the object of the act is “to protect the public health.” The title of an act is not potent to limit or enlarge the words of the act, but for ascertaining the mischiefs which in the legislative mind the ■statute was aimed to prevent it has great force. Particularly is this true in a state like Wisconsin, where, before being put •on their passage, acts are read merely by reading the title. Eby’s Appeal, 70 Pa. St. 311, 314; Conn. Mut. L. Ins. Co. v. Albert, 39 Mo. 181; U. S. v. Fisher, 2 Cranch, 358, 383, and cases in Rose’s Notes; U. S. v. Palmer, 3 Wheat. 610, 631; Price v. Forrest, 173 U. S. 410, 427, 19 Sup. Ct. 434; Nazro v. Merchants’ Mut. Ins. Co. 14 Wis. 295. The legislature of Wisconsin enacted this law to preserve the public health, just ■as it declared in the title it did, but under the impression, now shown to be erroneous, that the prepared and partially hydrolized starch of corn was an unwholesome food, and the statute cannot and should not now be attempted to be upheld upon the, different ground of prevention of fraud. It also appears, I think, as matter of fact, that there could be no deception of the public by the label in question. The article was sold as “Karo Com Syrup with Cane Flavor.” The word “Karo” I take to be a mere trade-name or trade-mark. The words “corn syrup” are not only a lawful but also a popular designation of the substance otherwise called “glucose,” and there is no controversy but that the article sold was corn ■syrup or glucose flavored with refiners’ syrup. Returning again to the order of the secretary of agriculture of date February 13, 1908, made pursuant to the act of Congress of June 30, 1906, we find this:
“In our opinion it is lawful to label this syrup as com syrup. And if to the corn syrup there is added a small percentage of refiners’ syrup, a product of cane, the mixture, in our judgment, is not misbranded if labeled ‘Corn Syrup with Cane Flavor.’ ”
*45This is quoted again because it bears on the question of fact as well as on the question of law appearing on the face of' the statute. It shows that the defendants were dealing in or selling the article under a name authorized and lawful in interstate commerce, and also under a name with which the public must have been familiar because of its extensive use in commerce. Add to this that the statute of Wisconsin for-1905 first quoted authorized this name, that books, newspapers, market reports, dictionaries, and encyclopedias speak of it as cereal syrup or as com syrup, and that these words: are in no respect false or misleading aside from the statute,, but truly represent the origin and appearance of the substance,, and it appears to me that there could have been no deception or fraud unless upon a class of people who by reason of ignorance have little or no knowledge of current speech, writings, statutes, trade, or commerce, and possess an unreasoning-prejudice against anything named glucose, but find the substance, if labeled “com syrup,” palatable and cheap, and would purchase and use it if labeled “com syrup,” but would not if labeled “glucose.” I do not think that, even conceding; the existence of such a class, a police regulation based upon protecting the prejudice of the ignorant would be at all valid, but rather that this would be an additional ground of invalidity because of there being two permissible names, each of’ which truly described the substance, and the legislature compelled the selection of one which would limit the owner’s sales and damage his trade. The oleomargarine cases are irrelevant. Those are cases of deceit by disguise and damage by sale of the cheap and inferior as and for the costly and superior article. This is a case of two names for the same-substance. One describes it at least as well as the other. The defendants are compelled to use the first to identify the pure substance.
Without prolonging this dissent further, I think such legislation is unconstitutional both under the constitution of this state and under the XIYth amendment to the constitution of *46tbe United States. It tends to deprive the citizen of liberty and property contrary to law by requiring him to change the name and designation under which he purchased this property, and give it some name or designation instead offensive to some part of the trade without any legal foundation or reason for so doing. I mate no question but that if it had been shown that the article was injurious to health, or the sale of it constituted a legal fraud, the state in the exercise of its police power might restrict its sale by requiring it to be branded with some unpopular name, if that name alone truly designated the substance. That would be a reasonable police regulation, interfering with interstate commerce to some extent, but not to an unlawful extent. It would restrict and impede that commerce by forbidding the persons engaged therein from selling or further dealing in the articles of commerce after such articles had reached this state, but it would be justified by the necessities of the case. I also think there the power of the state legislature ends, and, when the state regulation is shown to have no foundation in the police power of the state, such regulation becomes ineffective to restrain or interfere with the further trafile by the person engaged in interstate commerce in such article. So that both on the ground that the statute restricts without warrant the constitutional rights of the accused and that it restricts interstate commerce by restraining the sale of such articles of commerce after they have reached this state without any valid reason for such restriction, I am convinced that the judgment of the court below should be reversed. Jewett Bros. v. Smail, 20 S. Dak. 232, 105 N. W. 738; Brown v. Maryland, 12 Wheat. 419; Schollenberger v. Pennsylvania, 111 U. S. 1, 18 Sup. Ct. 757; Cooke, Commerce Clause, §§ 91, 99, and cases.
Maeshalx., J. I concur in the dissenting opinion of Mr. Justice Timlin.